Citation Nr: 0832056	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence to reopen the claim of 
entitlement to service connection for a neurofibroma of the 
right knee, claimed as due to herbicide exposure, has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

This case was previously before the Board in July 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

As noted in the July 2007 Board decision, although the RO had 
characterized one of the issues as service connection for 
lesions on the scalp, forearm, and knee, the veteran clearly 
stated that he wanted to reopen the claim for service 
connection for a "growth on knee" secondary to Agent Orange 
(see VA Form 21-4138 dated April 5, 2003 and received May 8, 
2003).  Therefore, the Board has recharacterized the issue on 
the title page to reflect what the veteran is seeking.  The 
Board points out that, regardless of the RO's actions or the 
terminology it used in denying the veteran's claims, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  A Travel Board hearing was scheduled 
for March 21, 2007; however, the appellant failed to appear 
on the scheduled hearing date; however, the hearing notice 
was not returned as undeliverable, and no further 
communication was received from the appellant or his 
representative regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d).  Accordingly, the Board will 
proceed with its review of this case on the basis of the 
current record.  

In a statement dated in June 2008, the veteran raised the 
issues of entitlement to service connection for a total 
disability rating based on individual unemployability (TDIU) 
and entitlement to service connection for degenerative disc 
disease of the lumbar spine.  As these matters are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a July 1994 decision, the RO denied the veteran's 
claim of entitlement to service connection for a growth in 
the right knee joint secondary to herbicide exposure.  The 
veteran was notified of this decision and of his appellate 
rights in August 1994 but did not file an appeal.

2.  The evidence received since the July 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a neurofibroma 
of the right knee, claimed as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The July 1994 RO decision that denied service connection 
for a growth in the right knee joint secondary to herbicide 
exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§  3.104(a), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a neurofibroma of 
the right knee, claimed as due to herbicide exposure.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board notes that in a June 2003 letter, issued prior to 
the decision on appeal, the RO failed to provide adequate 
notice to the claimant regarding the reasons for the prior 
denial.

In a decision, dated in July 2007, the Board remanded the 
veteran's claim and instructed that the veteran be informed 
that his prior claim had been denied because there was no 
evidence of a current neurofibroma of the right knee and that 
there was no evidence associating the veteran's claimed 
neurofibroma of the right knee with his herbicide exposure in 
service.  In August 2007, pursuant to the Board's July 2007 
remand, the veteran was sent additional notice.  The notice 
included what information and evidence is needed to 
substantiate the claim, including the need for new and 
material evidence to reopen the claim of entitlement to 
service connection for a neurofibroma of the right knee due 
to herbicide exposure, and the reasons for the prior denial.  
The letter also provided notice as to what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.

The July 2007 Board remand instructed that the veteran be 
provided with notice that he was previously denied service 
connection due to there being no evidence of a current 
neurofibroma of the right knee and no evidence associating 
the claimed neurofibroma of the right knee to the veteran's 
exposure to herbicides.  The Board notes that the August 2007 
notice did not explicitly provide the veteran with notice 
that his prior claim had been denied due to there being no 
evidence of a current neurofibroma of the right knee.  
However, the August 2007 notice did inform the veteran that 
his prior claim had been denied because there was no evidence 
associating his claimed neurofibroma of the right knee to his 
exposure to herbicides.  The Board finds that informing the 
veteran that he must provide evidence associating his claimed 
neurofibroma of the right knee to his exposure to herbicides 
necessarily contemplates the veteran providing evidence that 
he has a diagnosis of a current neurofibroma of the right 
knee.  Thus, the Board finds that the RO substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

In any event, the Board finds that the lack of explicit 
notice did not affect the essential fairness of the 
adjudication.  Based upon the Board's July 2007 decision, the 
RO's August 2007 notice letter, and the supplemental 
statement of the case, dated in May 2008, which were sent to 
the veteran, a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

As noted above, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2007 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim, including 
the need for new and material evidence to reopen the claim of 
entitlement to service connection for a neurofibroma of the 
right knee due to herbicide exposure and the reasons for the 
prior denial, and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in May 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim of entitlement to 
service connection for hearing loss, such error was harmless 
given that the claim has not been reopened, and hence no 
rating or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured; including VA treatment records, dated November 
1993 to February 2008; the treatment records of Dr. R and 
Princeton Community Hospital, dated in November 1993; and the 
treatment records of Dr. N.P., dated in November 1980.  Since 
no new and material evidence has been received, a VA medical 
opinion is not required.

II. Application to Reopen the Claim of Service Connection

In a July 1994 rating decision, the RO denied service 
connection for a growth in the right knee joint secondary to 
herbicide exposure on the basis that there was no evidence of 
a current growth in the joints, there was no evidence 
associating the veteran's claimed growth in the right knee to 
herbicide exposure, and growths in the joints were not 
presumptively associated with exposure to herbicides.  The 
veteran was notified of the decision and of his appellate 
rights in August 1994.  At the time of the July 1994 rating 
decision the pertinent evidence of record included the 
veteran's service medical records, records of treatment at 
the Beckley VA Medical Center (VAMC) dated in November 1983, 
records of surgical treatment by Dr. R. at the Princeton 
Community Hospital in Princeton, West Virginia, dated in 
November 1983, and a statement of the veteran received in May 
1994.

The veteran did not file an appeal of the July 2004 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the July 1994 RO rating 
decision includes VA treatment records dated July 1995 to 
February 2008, private treatment records of Dr. N.P. dated in 
November 1980, and a VA Compensation and Pension general 
medical examination report dated in March 1997.  The report 
of the March 1997 general medical examination did not reveal 
any right knee disorder.  While the veteran was noted as 
status post removal of a benign tumor of the right knee in 
1993; he was not diagnosed with any current right knee 
disorder.  The veteran's VA treatment records reveal that 
veteran was afforded an X-ray examination of the right knee 
in September 1997.  The X-ray revealed that the veteran had a 
normal right knee except for a calcification at the insertion 
of the quadriceps tendon on the patella.  In a May 1999 VA 
treatment note, the veteran was noted to have reported having 
problems with his knees; however, no knee disorder was 
diagnosed.  In a VA treatment note dated in September 2002, 
the veteran was noted to have on and off knee joint swelling; 
however, again, no knee disorder was diagnosed.  The veteran 
declined an X-ray and declined to see an orthopedic 
specialist in September 2002.  The Board finds that the 
evidence submitted since July 1994 is new in that it was not 
associated with the claims folder prior to the July 1994 
rating decision.  However, the evidence submitted since July 
1994 is not material.  The evidence does not at any point, 
since July 1994, reveal a diagnosis of any growth or 
neurofibroma in the right knee.  In addition, the evidence 
does not associate the veteran's claimed neurofibroma of the 
right knee with herbicide exposure.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for a neurofibroma of the right knee, 
claimed as due to herbicide exposure, has not been received, 
and that the appeal must be denied.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the 
request to reopen the claim of entitlement to service 
connection for a neurofibroma of the right knee, claimed as 
due to herbicide exposure, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


